DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the Specification (see SPEC of 12/03/2021) have been reviewed and are accepted.

Drawings
The Replacement Sheets for Figures 1-3 and 5A-6 (see DRW of 12/03/2021) have been reviewed and are accepted.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Zia et al. (US Publication 2018/0258278 A1) and Brzoska et al. (US Publication 2018/0327233 A1) are considered the closest prior art references to the claimed invention of independent claims 1 and 10.

Claim 1 claims:
A telescopic boom comprising a coupling section with at least two luffing-cylinder mounts for fastening luffing cylinders to the telescopic boom, wherein bearing plates of each luffing-cylinder mount transition into a metal-plate box structure for transferring load from each luffing-cylinder mount into the telescopic boom,

wherein the metal-plate box structure comprises three partial luffing-cylinder boxes, of which two partial luffing-cylinder boxes are arranged substantially below side walls so as to be opposite one another in a lateral region of a lower shell of the coupling section and parallel with the coupling section, while a third partial luffing-cylinder box extends transversely to the coupling section.

Neither Zia et al. nor Brzoska et al. (considered the prior art of record) disclose nor would be obvious to the limitations of wherein the metal-plate box structure comprises three partial luffing-cylinder boxes, of which two partial luffing-cylinder boxes are arranged substantially below side walls so as to be opposite one another in a lateral region of a lower shell of the coupling section and parallel with the coupling section, while a third partial luffing-cylinder box extends transversely to the coupling section, in conjunction with the remaining limitations of independent claim 1.

Claim 10 claims:
	A crane or a mobile crane, comprising a telescopic boom, the telescopic boom comprising:

a coupling section, on a side of which at least two luffing-cylinder mounts are provided for fastening luffing cylinders to the telescopic boom, and

bearing plates of each luffing-cylinder mount transition into a metal-plate box structure for transferring load from the respective luffing-cylinder mount into the telescopic boom,

wherein the metal-plate box structure is composed of three partial luffing-cylinder boxes, of which two partial luffing-cylinder boxes are arranged substantially below side walls of the coupling section so as to be opposite one another in a lateral region of a lower shell in parallel with the coupling section, while a third partial luffing- cylinder box extends transversely to the coupling section.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/